DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 2/17/2021.
Claims 8-9 and 17-18 have been canceled.
Claims 1, 10, 12, 19 have been amended.
Claims 1-7, 10-16 and 19 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 11/22/2019. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
 
Claims 1-7 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 have been amended to recite limitations directed towards “obtain from the electronic database and in response to a scan of the label by a scanner, … the time stamp indicating a date on which the label of the retail item was scanned by the scanner” for which there is no support in the original disclosure. The limitation is considered impermissible new matter. 
Respectfully, although Applicant asserts (Remarks, pg. 8) “Support for the amendments to claims 1 and 10 can be found at least in original claims 7-8 and 17-18 and pars. [0017] and [0036]-[0038] and FIG. 1 of the application as filed. Support for the amendments to claim 19 can be found at least in paragraph [0017] and FIG. 1 of the application as filed. No new matter has been added” the Examiner does not find support for the aforementioned feature at any of these passages nor does Examiner find support anywhere else within the original disclosure (claims, spec, drawings).
Examiner notes, there is no support for: obtaining, the time stamp indicating a date on which the label of the retail item was scanned by the scanner, from the electronic database in response to a scan of the label - i.e. applicant's original disclosure doesn't contemplate retrieving the time of scanning a label, from a database, when the label itself is scanned.  
Therefore, applicant fails to have support for his limitation.  Accordingly the claims are improperly directed to impermissible new matter. 
Dependent claims 2-7 and 11-16 fail to remedy this deficiency and are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1 and 10 have each been amended to recite in part the following:, “…a scanner configured to scan the label…; obtain… by a scanner, electronic data…” – underline added for emphasis. Respectfully, it is not clear whether the second referenced “a scanner” is the same or a different “scanner” than the first referenced “a scanner”. Because of this ambiguity, the claim limitation is indefinite. For the purpose of compact prosecution, the Examiner interprets the second referenced “a scanner” to be the same as the first referenced “a scanner”. Nonetheless correction and clarification is required.
Additionally, Claims 1 and 10 have been amended to recite limitations directed towards “obtain from the electronic database and in response to a scan of the label by a scanner, … the time stamp indicating a date on which the label of the retail item was scanned by the scanner” Respectfully, as the original disclosure does not contemplate retrieving the time of scanning a label, from a database, when the label itself is scanned, which is commensurate with a prima facie interpretation of the claim feature, nor would it make sense within the context of the invention as originally disclosed to try to perform such an operation, it is not clear what the scope of this feature is intended to encompass. For this reason, claims are also found to be indefinite. For the purpose of compact prosecution, the limitation in question is interpreted as follows: “obtain from the electronic database [[and in response to]] after a scan of the label by a scanner has previously occurred, … the time stamp indicating a date on which the label of the retail item was scanned by the scanner”. Nonetheless, correction and clarification is required.
Dependent claims 2-7 and 11-16  inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 6, 8, 10, 11, 13, 14, 15, 17 are rejected under 35 U.S.C. 103 as obvious over Uffindell et al. (G.B. 2,435,632 A; hereinafter, "Uffindell”) in view of Heurtier et al. (US 2009/030973 A1; hereinafter, "Heurtier”) further in view of Teraoka et al. (US 2003/0004750 A1; hereinafter, "Teraoka”).

Claims 1, 10, 19: (Currently Amended)
Pertaining to claims 1, 10, 19 exemplified in the limitations of claim 1, as shown, Uffindell teaches the following:
A system for discounting a price of a retail item for a customer on a sell by date of the retail item, the system comprising: 
a plurality of retail items each having a consumer-visible label applied thereon, the label including: 
a customer-visible indicator of an undiscounted price of the retail item, that is in effect prior to the sell by date (Uffindell, See at least Figs. 6A-6C, and associated disclosure e.g. [9:1-28]: “… The label 50 comprises an adhesive-backed substrate 6 on which is printed a bar code 52 and a standard price 54 [indicator of an undiscounted price in effect prior to a sell by date]…”

    PNG
    media_image1.png
    361
    492
    media_image1.png
    Greyscale


 ); 
Furthermore, Uffindell in view of Heurtier teaches the following:
a customer-visible indicator that shows the sell by date of the retail item (Uffindell, See at least Figs. 6A-6C and Fig. 7; label 50 with section 64 [customer visible indicator]. Also note “Step 24: Input of discount date requested” [sell by date] and “Step 22: input of expiry date requested”, and [9:1-10:24], teaching: it is advantageous for labels to be attached to goods “…in such a way that a discounted price automatically appears when the expiry date is within a predetermined time period [sell by date]… Figure 7 illustrates steps involved in the process of printing an environmentally sensitive label… A user inputs an article ID (S20) and the expiry date (S22) of the article… via the user interface displayed on monitor 44. The date [sell by date] at which the discounted price is to be applied is inputted (S24), as is the price (S26) and discounted price (by price or ratio of the original price) (S28) of the article. The barcode 52, 58 are determined S30 from a database stored on ROM 36 of computer 34. Additional text and graphics are inputted S32 as required by the user…”; 
The difference between the limitation and the teachings of the prior art is only that Uffindell may not explicitly teach that his “date [sell by date] at which the discounted price is to be applied”, which his user enters into his system via user interface, is actually printed on his label 50; i.e. his doesn’t explicitly teach that his label 50 displays/shows his date [sell by date]. However, the Examiner notes that “sell by date” printed on labels were known within this field of endeavor before the effective filing date of the claimed invention and this would provide motivation to print Uffindell’s “date at which the discounted price is to be applied” []sell by date] onto his label 50. For example, as taught by Heurtier at least at [0049]: “the tag” [label] may “...be equipped with information intended for the customer to who the article, whereon the tag is attached, is intended (for example the normal price or the sale price, or both at the same time),… the sell-by date thereof (in the case of fresh or perishable products). As illustrated in Fig. 5….” Therefore, the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have printed Uffindell’s “date at which the discounted price is to be applied” [sell by date] onto his label because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); and 
a customer-visible indicator including at least one of a discounted price of the retail item and a discount percentage off the undiscounted price of the retail item, that is in effect on the sell by date of the retail item (Uffindell, again see at least Figs. 6A-6C and Fig. 7, and associated disclosure e.g. [9:1-10:15]: “…after entry into a predetermined time period [i.e. in effect on the sell-by date] before the expiry date, a discounted price 56 [indicator including at least a discounted price] becomes visible, as shown in Figure 6b,... A second bar code 58 also becomes visible such that the point of sale can recognize the article is for sale at the discounted price…”); 
an electronic database configured to store the at least one of the sell by date, the undiscounted price, the discounted price, and the discount percentage associated with the retail item (Uffindell, see at least Fig. 7 and at least [10:6-24] teaching a user enters information into “memory (ROM)” of apparatus 36, e.g.: “…A user inputs an article ID (S20) [retail item] and the expiry date (S22) of the article, as requested by the expiry date label printing software application, via the user interface displayed on monitor 44. The date [sell-by date] at which the discounted price is to be applied is inputted (S24), as is the price (S26) [undiscounted price] and discounted price (by price [discount price] or ratio [discount percentage] of the original price) (S28) of the article. The barcodes 52, 58 are determined S30 from a database stored on ROM 36 of computer 34…”); 
a scanner configured to scan the label (Uffindell, see at least [9:18-28] e.g.: “When the article is bought by a customer, the article is passed through a point of sale where the bar code 52 is scanned using an IR bar code scanner…”) […]
a computing device including a user interface and display screen (Uffindell, see at least Figs. 4-5 and at least [8:10-25] e.g.: “a user interface displayed on display/monitor 44.”) […]
Although Uffindell teaches the above limitations, and teaches, e.g. per Fig. 7 and [10:6-24]  inputting information into a label printing software application via interface 40, where such information includes: “Input of article ID requested” [an identifier of the retail item], “input of expiry date”, “input of discount date requested” [sell by date], “input of price requested” [undiscounted price], “input of discounted price requested” [discount price effective on sell by date], “input of label design requested”, and teaches, e.g. per [9:1-28] scanning labels, such as: “…When the article is bought by a customer, the article is passed through a point of sale where the bar code 52 is scanned using an IR bar code scanner…”, where such scanning is understood in part to be for the purpose of comparing the current date to the label’s sell-by date and/or expiry date, to determine whether a discount or an standard price is to be applied, he may not explicitly teach all the nuances of scanning technology and techniques as recited below. However, regarding these features, Uffindell in view of Teraoka teaches the following:
[a scanner configured to scan the label (Uffindell, see at least [9:18-28] as noted supra)], obtain an identifier of the retail item (Teraoka, see at least [0184]-[0190] teaching e.g.: “…Firstly, the barcode attached to the product, in other words the pack ID number (identification information) of the product [identifier of the retail item], is read by the scanner 28 of the POS register PR (step S71)…  ), generate a date stamp indicating a date on which the label of the retail item was scanned by the scanner (Teraoka [0184]-[0190]: “…a determination is made as to whether or not an amount of time exceeding a predetermined amount of time (predetermined period) has passed since the product was processed, based on the data on the date and time of processing included in the pack ID number read in step S71, and the time of the clock 26 [date stamp] of the POS register PR…”), and transmit the identifier and the date stamp to the electronic database for storage (Teraoka see at least Fig. 13 and [0188]-[0191] and [0251]-[0252] teaching e.g.: “time of the clock 26 [date stamp] of the POS register PR” and scanner scans the “product number” [the identifier]; Additionally, Teraoka teaches: “…if communication is possible with the store controller SC, the sales performance data stored in the memory of the POS register PR is sent to the store controller SC, and the sales performance file and the manufacturing log data in the store controller SC are updated respectively…”; although perhaps not explicitly stated, the Examiner finds there is motivation to send both Teraoka’s the “product number” [the identifier] and his “time of the clock 26 [date stamp] of the POS register PR” as part of his “performance data” which he teaches he transmits from memory of POS register PR to his store controller, e.g. to log when a sale of a product occurred with motivation of product sales tracking by date, because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); 
…and a programmable processor programmed to: 
obtain from the electronic database and in response to a scan of the label by a scanner, electronic data representing the identifier of the retail item associated with the label scanned by the scanner, the time stamp indicating a date on which the label of the retail item was scanned by the scanner, and the sell by date of the retail item associated with the label scanned by the scanner (Note the 112 rejection guiding claim interpretation. Teraoka see at least Fig. 13 and [0184]-[0191] and [0245]-[0252]);
	correlate the obtained electronic data representing the time stamp indicating the date on which the label of the retail item was scanned by the scanner to the electronic data representing the sell by date of the retail item; based on a determination by the processor that a correlation of the time stamp to the sell by date indicates that the scan of the label occurred prior to the sell by date, generate an indication on the display screen that the customer is to pay the undiscounted price of the retail item; and based on a determination by the processor that a correlation of the time stamp to the sell by date indicates that the scan of the label of the retail item occurred on the sell by date, generate an indication on the display screen that the customer is to pay the at least one of the discounted price and the discount percentage of the retail item. (Teraoka, see at least [0184]-[0191] and [0245]-[0252] teaching e.g.: “…Firstly, the barcode attached to the product, in other words the pack ID number (identification information) of the product, is read by the scanner 28 of the POS register PR (step S71)…  a determination is made as to whether or not an amount of time exceeding a predetermined amount of time (predetermined period) has passed since the product was processed, based on the data on the date and time of processing included in the pack ID number read in step S71, and the time of the clock 26 of the POS register PR. If a predetermined length of time has passed, then a discounting process is performed (step S76). In other words, the discounted price is calculated based on the discount file stored in the store controller SC… [0188] Product registration is then performed based on the product number and price read from the manufacturing log file, or the discounted price, and the registration data is sent to the store controller SC. The sales performance file of the store controller SC is then updated, and the flag for the product is changed in the manufacturing log file (step S77). Moreover, the registration data sent to the store controller SC is the product number and the price in the case of a non-discounted product, and the product number, the price and the discounted price in the case of a discounted product…” and “…[0245] Subsequently in step S89, the registration data, for example the product name, price, amount of discount (if the product is discounted), and the weight and the like, is displayed [the display screen], and also stored in the receipt buffer…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Teraoka which is applicable to a known base device/method of Uffindell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Teraoka to the device/method of Uffindell because Uffindell and Teraoka are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 11: (Original)
Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends. Furthermore, Uffindell teaches the following:
…further comprising providing a printer configured to print the label on the retail item (Uffindell, see at least Fig 7 and related disclosure; e.g. S42 Instructions sent to printer and S46 Environmentally sensitive label printed).

Claims 4, 13: (Original)
Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends. Furthermore, Uffindell teaches the following:
…wherein the printer is configured to print the label on a substrate configured to be attached to the retail item (Uffindell, see at least [6:20-24] teaching e.g.: “…Figure 1 shows a label 2 having an environmentally sensitive portion 4 printed on a substrate 6 having an adhesive backing (not shown) for quick and easy application to an article (not shown)...”).

Claims 5, 14: (Original)
Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends. Furthermore, Uffindell teaches the following:
…wherein the printer is configured to encode the label on the retail item such that the label is visible to the customer on the retail item when the customer uses electronically unenhanced human vision (Examiner interprets “electronically unenhanced human vision”1 to simply mean “the naked eye” or normal human vision not requiring the aid of any additional electronically enhanced optics. Uffindell, see at least Fig. 6C and associated disclosure – e.g. Uffindell’s label is visible to the naked eye and markings, e.g. both the prices and barcodes, are an encoding on the label in a manner which are also visible and not requiring enhancement; see also at least Uffindell [6:20-24], etc…)

Claims 6, 15: (Original)
Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends. Furthermore, Uffindell teaches the following: 
…wherein the printer is configured to optically encode the label on the retail item via the printer such that the label is visible to the customer on the retail item when the customer uses an electronic device including an optical filter (Uffindell, see at least [5:15-24] and at least [9:20-26] e.g.: “…The chemicals used are chosen such that the ink is transparent until exposed to infrared (IR) light. When the article is bought by a customer, the article is passed through a point of sale where the bar code 52 is scanned using an IR bar code scanner. As the bar code 52 is placed in proximity to the region 64, scanning the bar code 52 causes region 64 to be exposed to IR light. On such exposure to IR light, the ink in region 64 changes to a dark colour as shown in Figure 6d.”).

Claims 3, 12 are rejected under 35 U.S.C. 103 as obvious over Uffindell in view of Teraoka further in view of Calhoon et al. (US 10,706,490 B2; hereinafter, "Calhoon”).

Claims 3, 12: (Original/ dependency amended)
Although Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends, including a printer which prints labels for food packaging, they may not teach the nuance as recited below. However, Uffindell in view of Calhoon teaches the following: 
…further comprising encoding, via the printer, the label as a watermark on the retail item (Calhoon, see at least [20:52-21:15] and at least [30:45-59] teaching techniques of printing watermarks).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Calhoon which is applicable to a known base device/method of Uffindell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Calhoon to the device/method of Uffindell because Calhoon is pertinent to the label printing of Uffindell and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 7, 16 are rejected under 35 U.S.C. 103 as obvious over Uffindell in view of Teraoka further in view of Emelyanov et al. (WO 2006005149; hereinafter, "Emelyanov”).

Claims 7, 16: (Original)
Although Uffindell/Heurtier/Teraoka teaches the limitations upon which this claim depends, including a POS with scanner, they may not teach the nuance as recited below. However, Uffindell in view of Emelyanov teaches the following: 
…further comprising polarizing the label via the printer such that the label is visible to the customer on the retail item when the customer looks at the label through polarized glasses (Emelyanov, see at least Abstract and [] teaching: e.g.: “The invention is related to [the]  production of polymer layers with latent images visible in polarized light that can be used as protective marks on various documents, security papers, banknotes as well as for manufacturing of excise documentary stamps, labels, tags and other products of the kind…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Emelyanov which is applicable to labels and therefore applicable to a known base device/method of Uffindell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Emelynaov to the device/method of Uffindell because Emelyanov is pertinent to the label printing of Uffindell and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant canceled claims 8-9 and 17-18 and amended claims 1, 10, 12, 19 on 2/17/2021. Applicant's arguments (hereinafter “Remarks”) also filed 2/17/2021, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 112, and 103 prior art rejections with Uffindell in view of Heurtier and Teraoka. Also note the following:
Regarding the previous 35 USC 101 rejection, the Examiner notes that although the claims have been found to recite an abstract idea, the Examiner has also reconsidered the data gathering steps in Step 2B of the 2019 PEG and has found that the combination of steps, as recited, gather data in an unconventional way and, therefore, in this manner provide an “inventive concept,” rendering the claim eligible at Step 2B. For this reason, the Examiner has respectfully withdrawn the previous 35 USC 101 rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622





    
        
            
    

    
        1 Examiner notes that Applicant’s specification mentions this term only twice at paragraphs [0022] and [0047] and these passages, as well as the entire specifrication, is devoid of any example or definition of his term “electronically unenhanced human vision” which would preclude the Examiner’s interpretation.